Exhibit 10.1.1


AMENDMENT NO. 1
TO THE
VOTING AGREEMENT
This Amendment No. 1 (this “Amendment”) to the Voting Agreement, dated as of
January 3, 2017 (the “Existing Voting Agreement”), by and among (i) Tellurian
Inc. (formerly known as Magellan Petroleum Corporation), a Delaware corporation
(the “Tellurian”), (ii) Tellurian Investments LLC, a Delaware limited liability
company formerly known as Tellurian Investments Inc., a Delaware corporation
(“Tellurian Investments”), (iii) Total Delaware, Inc., a Delaware corporation
(“Total”), and (iv) the individuals or trusts set forth on Schedule A of the
Agreement who are current stockholders of the Company (each referred to herein
individually as a “Stockholder” and collectively, as the “Stockholders”), is
hereby made and entered into as of July 10, 2019. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Existing Voting Agreement.
WHEREAS, each of Charif Souki, Martin Houston and Brooke Peterson (each referred
to herein individually as a “Director” and collectively, as the “Directors”) has
confirmed his intent, as a member of Tellurian’s Board of Directors (the
“Board”) and subject to the conditions and other legal matters set forth
therein, regarding the declaration and payment of dividends to the holders of
the Common Stock by executing and delivering to Total a letter, in substantially
the form attached hereto as Annex A (the “Dividend Letter”);
WHEREAS, Total has required that the Existing Voting Agreement be amended to
reflect the matters set forth herein;
WHEREAS, pursuant to Section 2.3 of the Existing Voting Agreement, the Existing
Voting Agreement may only be modified or changed by an instrument in writing
signed by all of the parties thereto; and
WHEREAS, the parties desire to amend the Existing Voting Agreement as set forth
below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Article I - Voting Agreement is hereby amended to add the following as a
new Section 1.7:
“Section 1.7    Replacement of Directors. In the event that any Director ceases
for any reason to serve as a member of the Board at any time prior to the
Expiration Date (whether due to resignation, removal, death, disability or
otherwise), (a) each Stockholder agrees to take all actions within such
Stockholder’s control relating to the ownership of Common Stock (including by
attending stockholder meetings in person or by proxy for purposes of
constituting a quorum, voting all voting securities of Tellurian owned or
controlled by such Stockholder, executing written consents in lieu of meetings
and nominating persons for election to the Board pursuant to the advance notice
provisions of Tellurian’s organizational documents), and (b) Tellurian agrees to
take all commercially reasonable actions within its control (including calling
Board and stockholder meetings), in each case, to cause the resulting vacancy on
the Board to be filled by an individual who has executed and delivered to Total
the Dividend Letter and such individual to be duly elected as a director of
Tellurian at the earliest practicable time.”
2.    Except as set forth herein, the parties’ rights under the Existing Voting
Agreement shall remain unaffected and shall continue in full force and effect.
This Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Existing Voting Agreement.
3.    This Amendment shall form a part of the Existing Voting Agreement for all
purposes, and each party thereto and hereto shall be bound hereby. From and
after the execution of this Amendment by the parties hereto, any reference to
the Existing Voting Agreement shall be deemed a reference to the Existing Voting
Agreement as amended hereby (unless the context specifically requires
otherwise).
4.    THIS AMENDMENT AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR RELATING TO
THIS AMENDMENT OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER
IN CONTRACT, TORT OR OTHERWISE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE TO SUCH STATE’S
PRINCIPLES OF CONFLICTS OF LAW).
5.    This Amendment may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart. Facsimile or Portable Document Format (PDF) transmission of
any signature will be deemed the same as delivery of an original.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above.
Total Delaware, Inc.
 
By: /s/ Christophe Gerondeau
Name: Christophe Gerondeau
Title:President





Signature Page to Amendment No. 1 to Voting Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above.
Tellurian Inc.
 
By: /s/ Meg Gentle
Name: Meg Gentle
Title: President and Chief Executive Officer



Tellurian Investments LLC
 
By: /s/ Meg Gentle
Name: Meg Gentle
Title: President and Chief Executive Officer
 
By: /s/ Charif Souki
Name: Charif Souki



Souki Family 2016 Trust
 
By: /s/ Brooke A. Peterson
Name: Brooke A. Peterson
Title: Trust Protector
 
By: /s/ Martin Houston
Name: Martin Houston





Signature Page to Amendment No. 1 to Voting Agreement



--------------------------------------------------------------------------------





Annex A
Form of Dividend Letter










[______, 20___]




[___________]




Dear __________:
    
Reference is made to the Heads of Agreement dated April 3rd, 2019 (the “HOA”)
between Tellurian Inc. (the “Company”) and Total Delaware, Inc. (“Total”) with
respect to the participation of Total in the Driftwood LNG phase 1 project and
the definitive agreements referred to in the HOA to be executed on or around the
date hereof (the “Driftwood Definitive Agreements”).
Per your request, this letter is to confirm my intention, as a member of the
Board of Directors (the “Board”) of the Company and subject to the closing of
Total’s equity investment in the Phase 1 Project (as such term is defined in the
Driftwood Definitive Agreements) in accordance with the terms of the Driftwood
Definitive Agreements, to vote in favor of the declaration and payment of a
dividend to the holders of common stock, par value $0.01, of the Company of a
minimum of 50% of the Company’s available cash, subject to my fiduciary duties
as a member of the Board and subject to the Board’s determination that there is
sufficient surplus and other lawfully available funds to pay the dividend under
Delaware law.
    
Very truly yours,
 
 
 





